[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE HEARING IN DAMAGES
Plaintiff brings this action as parent and next friend of "Jane Doe" and individually by substituted complaint in five counts. The fourth count is abandoned.
Defaults have been entered against both defendants.
Facts
The minor child has a statistical life expectancy of CT Page 2644 over 70 years.
The adult parent is also the guardian of his daughter.
In addition, the court finds that all the facts alleged in the Complaint Count I, paragraph 5 through 7; Count II, paragraph 5 through 9; Count III, paragraph 5 through 10; Count V, paragraph 5 through 9. Of course, all the facts admitted by virtue of the defaults are found.
Judgment for plaintiffs as follows:
First, second and third counts $1,000,000 plus punitive damages of $250,000.
In regard to the fifth count, the court may not award damages because, "merely observing the consequences of the defendants' negligence towards another person without perceiving the actual negligent behavior . . . is insufficient to maintain a cause of action for emotional distress by a bystander." Amodio v. Cunningham, 182 Conn. 80,90.
Judgment for plaintiff John Doe as parent and next friend of Jane Doe for $1,250,000.
N. O'Neill, J.